Cite as 2022 Ark. App. 491
                    ARKANSAS COURT OF APPEALS
                                         DIVISION II
                                         No. E-22-157


                                                  Opinion Delivered November   30, 2022

ERIN SHANAHAN                              APPEAL FROM THE ARKANSAS
                                 APPELLANT BOARD OF REVIEW
V.
                                                  [NO. 2021-BR-04145]
DIRECTOR, DEPARTMENT OF
WORKFORCE SERVICES
                                    APPELLEE AFFIRMED

                                   MIKE MURPHY, Judge

        Appellant Erin Shanahan appeals the Arkansas Board of Review’s dismissal of her

 appeal as untimely. She argues that the Board’s decision is not supported by substantial

 evidence and is contrary to public policy. We affirm.

        To appeal a Department of Workforce Services determination, a claimant must file a

 written notice of appeal with the appeal tribunal or any office of the Department within

 twenty calendar days of the mailing date of the determination. Ark. Code Ann. § 11-10-

 524(a)(1) (Supp. 2021). If the appeal is not filed within the statutory time period, the appeal

 may still be considered timely if the late filing was the result of circumstances beyond

 appellant’s control. Ark. Code Ann. § 11-10-524(a)(2).

        The Department of Workforce Services found that Shanahan was unavailable for

 work (and thus, ineligible for benefits) for the time period of December 6, 2020, through

 May 1, 2021. A determination letter was mailed to her on August 18, 2021. It included a
statement of her appeal rights, explaining that she had twenty days from the date the

determination was mailed to file an appeal. Shanahan had until September 7, 2021, to

appeal, but the appeal was not filed until September 8.

       Pursuant to Arkansas Code Annotated section 11-10-524(a)(2), and Paulino v. Daniels,

269 Ark. 676, 679, 599 S.W.2d 760, 762 (1980), the Board of Review conducted a hearing

on January 19, 2022, to determine whether the untimeliness was out of Shanahan’s control.

At the hearing, her attorney explained that she had attempted to fax the appeal letter on

September 7, 2021, but she entered the wrong number. She realized the mistake on

September 8 and sent the letter immediately thereafter. The Board found that Shanahan’s

appeal was late due to her own conduct and dismissed the appeal. Shanahan appeals, arguing

the Board’s decision is unsupported and against public policy.

       In appeals of unemployment-compensation cases, we review the evidence and all

reasonable inferences deducible therefrom in the light most favorable to the Board’s

findings. Coker v. Dir., 99 Ark. App. 455, 262 S.W.3d 175 (2007). The findings of fact made

by the Board are conclusive if supported by substantial evidence. Id. Substantial evidence is

such evidence as a reasonable mind might accept as adequate to support a conclusion. Id.

Even when there is evidence upon which the Board might have reached a different decision,

the scope of judicial review is limited to a determination of whether the Board could have

reasonably reached its decision on the basis of the evidence before it. Id. Issues of credibility

of witnesses and the weight to be afforded their testimony are matters for the Board to

determine. Bradford v. Dir., 83 Ark. App. 332, 338, 128 S.W.3d 20, 23 (2003). Reasons for


                                               2
late filing involve factual issues to be determined by the Board and not this court on appeal.

Johnsen v. Dir., 2012 Ark. App. 634, at 1–2.

       Shanahan argues that the cause of the delay was beyond her control because it was a

“programming issue.” The “programming issue,” however was because Shanahan’s attorney

did not enter the fax number correctly. Shanahan’s counsel said that to use her fax system,

she had to include a nine-digit code, or letters would not go through. There is no evidence

that Shanahan’s counsel took any steps to verify the fax was sent correctly, and in fact, she

explained that her email filters were set to send notifications of unsuccessful fax attempts to

her junk folder. This was an entirely preventable mistake. The Board’s finding that the delay

in filing were not due to circumstances beyond Shanahan’s control is supported by

substantial evidence.

       Nor are we persuaded by Shanahan’s argument that dismissing her appeal is contrary

to public policy considering the delay was de minimus compared to the time it took for the

Department of Workforce Services to process her claim or appeal. The Department of

Workforce Services is tasked with the monumental duty of overseeing a program designed

to offset the economic insecurities associated with involuntary unemployment in the state of

Arkansas. The legislature deemed it necessary to set certain deadlines for claimants in order

for the Department to carry out its purpose. Ark. Code Ann. § 11-10-524(a). A state’s public

policy is best evidenced by its statutes, and appeal deadlines for these unemployment-security-

division cases are explicitly set out in statute. Id.




                                                  3
       While the result of an untimely appeal may seem harsh, deadlines are necessary for

the efficient execution of this program. The rule is not inflexible and due-process safeguards

exist. The Board has the discretion to find that a tardy appeal is actually timely, but the

burden of proof is on the claimant. The appeal rights were clearly set out and known to

Shanahan and her counsel. The mistake, while unfortunate, was preventable with even the

most minimal caution and not outside Shanahan’s control.

       Affirmed.

       ABRAMSON and GLADWIN, JJ., agree.

       Trevor Hawkins, Legal Aid of Arkansas, for appellant.

       Cynthia L. Uhrynowycz, Associate General Counsel, for appellee.




                                              4